COURT OF APPEALS OF VIRGINIA


              Present: Judges Beales, Huff and Senior Judge Clements
UNPUBLISHED




              THOMASINA LIGHT, A/K/A
               EVA LIGHT
                                                                               MEMORANDUM OPINION*
              v.     Record No. 1996-18-4                                          PER CURIAM
                                                                                   JUNE 4, 2019
              ALEXANDRIA DEPARTMENT OF COMMUNITY
               AND HUMAN SERVICES


                               FROM THE CIRCUIT COURT OF THE CITY OF ALEXANDRIA
                                               Lisa B. Kemler, Judge

                               (Sameena Sabir, on brief), for appellant. Appellant submitting on
                               brief.

                               (Jonathan D. Westreich, Special Counsel; Joanna C. Anderson;
                               Jill A. Schaub; Christopher G. Findlater, Guardian ad litem for the
                               minor child; Office of the City Attorney, on brief), for appellee.
                               Appellee and Guardian ad litem submitting on brief.


                     Thomasina Light, a/k/a Eva Light (mother) appeals the orders terminating her parental rights

              and approving the foster care plan’s goal of returning the child to the father’s home. Mother argues

              that the circuit court erred by finding that (1) the Alexandria Department of Community and Human

              Services (the Department) provided reasonable services to mother and (2) the termination of

              mother’s parental rights was the “least restrictive option” even though the child was placed with his

              biological father. Upon reviewing the record and briefs of the parties, we conclude that the

              circuit court did not err. Accordingly, we affirm the decision of the circuit court.




                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
                                         BACKGROUND1

       “On appeal from the termination of parental rights, this Court is required to review the

evidence in the light most favorable to the party prevailing in the circuit court.” Yafi v. Stafford

Dep’t of Soc. Servs., 69 Va. App. 539, 550-51 (2018) (quoting Thach v. Arlington Cty. Dep’t of

Human Servs., 63 Va. App. 157, 168 (2014)).

       Mother had been diagnosed with paranoid schizophrenia and bipolar disorder and had

been hospitalized “multiple times” for mental health issues. In January 2017, mother was

pregnant and had been homeless until she began residing with her mother, Thomasina Lynette

Light (the maternal grandmother). Mother denied being pregnant and told the maternal

grandmother that she “had a tumor on her stomach.” Throughout her pregnancy, mother did not

participate in mental health treatment and did not take any medication for her mental illness.

       When mother went into labor in April 2017, she was “combative and aggressive” with

the paramedics, who responded to the maternal grandmother’s home. Mother denied being

pregnant or in labor. Eventually, mother was transported to the hospital where she gave birth to

the child who is the subject of this appeal.

       While in the hospital, mother spoke with stuffed animals, laughed to herself, and spoke

about herself in the third person. Mother was very possessive of the child and refused to listen to

the nurses about how to care for the child. The nurses and doctors expressed concern to the

Department about mother’s mental health and her ability to care for the child.




       1
         The record in this case was sealed. Nevertheless, the appeal necessitates unsealing
relevant portions of the record to resolve the issues appellant has raised. Evidence and factual
findings below that are necessary to address the assignments of error are included in this opinion.
Consequently, “[t]o the extent that this opinion mentions facts found in the sealed record, we
unseal only those specific facts, finding them relevant to the decision in this case. The remainder
of the previously sealed record remains sealed.” Levick v. MacDougall, 294 Va. 283, 288 n.1
(2017).
                                                 -2-
       A social worker met with mother, but found her to be “difficult to engage . . . in

conversation.” Mother informed the social worker that she did not want to return to the maternal

grandmother’s home because the maternal grandmother was “not nice” and the home was

“unsafe and dangerous.” Mother did not have an alternative place to stay with the child, and she

did not want the child to be released to the maternal grandmother.

       The Department removed the child from mother’s care, and mother was involuntarily

committed to a hospital for psychiatric care. On April 28, 2017, the City of Alexandria Juvenile

and Domestic Relations District Court (the JDR court) entered the emergency removal order.

       The Department spoke with Kevin Peck (father) on April 28, 2017. Father informed the

Department that he and mother had been engaged to be married, but he called off the wedding.

The child was the result of a planned pregnancy, and he wanted custody of the child. A paternity

test confirmed that father was the biological father of the child.

       On May 4, 2017, the JDR court entered a preliminary child protective order and ordered

the parents to complete a mental health assessment and comply with all recommendations. On

June 1, 2017, the JDR court entered an adjudicatory order and found that the child was abused or

neglected. On June 29, 2017, the JDR court entered a dispositional order, which was appealed to

the circuit court. The circuit court adjudicated the child to be abused or neglected and entered a

dispositional order. The circuit court also entered a child protective order and ordered mother to

cooperate with family engagement services and preschool prevention services, cooperate with

mental health evaluations and treatment, comply with all treatment recommendations and

medication, and cooperate with a parental fitness assessment. The circuit court referred the case

back to the JDR court.

       In August 2017, mother was hospitalized again for mental health treatment. After her

discharge, mother lived in a shelter and subsequently moved to the maternal grandmother’s

                                                -3-
house; however, she expressed a desire to obtain her own housing. The Department referred

mother to counseling, psychiatric services, and medication management. Mother consistently

attended individual counseling and complied with medication management. The Department

also referred mother to preschool prevention services to develop skills to care for the child. In

November 2017, the Department offered mother weekly supervised visitation with the child.

The Department also required mother to show financial stability. Although mother was

employed, she could not maintain the same job for more than a month. The Department further

required mother “to demonstrate an acceptable level of self-regulation, organization and problem

solving skills.”

       In July 2018, mother participated in a parental capacity assessment. The psychologist

noticed that mother had a “misunderstanding” about her mental health and never acknowledged

her diagnosis. The psychologist diagnosed mother with bipolar disorder I, moderate. The

psychologist found that mother had “poor control of her emotions” and “poor coping skills,”

which led her “to be compulsive and feel helpless when attempting to control her world and

manage her problems.” The psychologist also found that mother had “poor interpersonal

relationships” and “low self-esteem.” Although mother had a “healthy interest in parenting” the

child and demonstrated an “ability to understand child development,” the psychologist was

concerned that mother lacked a support system due to her “tumultuous relationship with her

mother.” Mother’s mental health also proved to be a concern because she still had “difficulty

being honest with herself and managing her emotions in a healthy manner.” The psychologist

questioned mother’s capacity to meet the child’s developmental and emotional needs.

Considering mother’s limitations and weaknesses, the psychologist opined that there was a

possibility of a “moderate level of risk for future child neglect.”




                                                 -4-
        The Department recommended a goal of returning the child home to father. Father had

complied with the Department’s requirements and developed a strong bond with the child. In

June 2018, the Department placed the child, on a trial basis, with father. On the other hand,

mother was not consistent with her visitations and had a “weak” attachment to the child. Since

mother did not consistently visit with the child, the Department was unable to assess her mental

health stability.

        In August 2018, the Department filed a petition for a permanency planning hearing with

the goal of return home to father and a petition to terminate mother’s parental rights. On

September 4, 2018, the JDR court terminated mother’s parental rights and approved the goal of

returning the child home to father. Mother appealed to the circuit court.

        On November 9, 2018, the parties appeared before the circuit court. Mother’s therapist

testified that mother regularly attended counseling sessions, with the goal of managing her

emotions better. When mother was hospitalized in August 2017, she still did not acknowledge

her mental illness, and instead, stated that her hospitalization occurred because of a

“misunderstanding.” The therapist last saw mother in September 2018 and explained that mother

had made progress toward gaining insight into her mental illness, but still had not fully accepted

it. The therapist did not believe that mother could care for herself independently and needed her

family’s financial support. Mother also did not accept any responsibility in the child’s removal

and repeatedly described it as “a miscommunication, a misunderstanding.”

        The Department presented additional evidence that in August 2018, mother still had not

accepted responsibility for the child’s removal. Mother told the social worker that the child’s

removal “was a big conspiracy on the hospital and agency’s parts and that it was done to make

money.” The Department also presented evidence that mother did not understand the situation




                                                -5-
because after the JDR court terminated her parental rights, mother thought that her visitations

would increase.

       The Department remained concerned about mother’s housing and employment situation.

Mother was living with the maternal grandmother, with whom she had a “conflictual

relationship.” Mother also was unable to stay at one job for more than a month. The Department

explained that it was seeking the termination of mother’s parental rights, even though the child

was being placed with his father and not being adopted, because mother had failed to address her

mental health issues and show that she was capable of parenting the child.

       Mother testified and denied much of the Department’s evidence about her pregnancy and

the birth of the child. She said that she knew she was pregnant and she knew she was in labor;

however, she did not want father to come to the hospital because he had abused her “mentally

and emotionally.” When asked if she understood why the child was removed, mother explained

that the Department was “in fear of [her] like throwing fits or something.”

       Mother testified that she takes her medication and sees a psychiatrist and counselor. In

October 2018, mother moved, so she had a new psychiatrist and counselor, both of whom she

had seen once before the circuit court hearing. Mother acknowledged that she had been

diagnosed as bipolar and that the medication helped her feel “more stabilized.”

       Mother also admitted that father had “made a lot of progress” and that the child was

doing well in his care. She told the circuit court that she wanted father, herself, or her mother to

have custody of the child and that she did not want her parental rights to be terminated.

       At the conclusion of the evidence and argument, the circuit court terminated mother’s

parental rights under Code § 16.1-283(B) and (C)(2). The circuit court also approved the foster

care plan’s goal of returning the child home to father and referred the matter to the JDR court for

further proceedings. This appeal followed.

                                                -6-
                                            ANALYSIS

       In our review of a trial court’s termination of parental rights, the “trial court is presumed

to have thoroughly weighed all the evidence, considered the statutory requirements, and made its

determination based on the child’s best interests.” Castillo v. Loudoun Cty. Dep’t of Family

Servs., 68 Va. App. 547, 558 (2018) (quoting Logan v. Fairfax Cty. Dep’t of Human Dev., 13
Va. App. 123, 128 (1991)). “Where, as here, the court hears the evidence ore tenus, its finding is

entitled to great weight and will not be disturbed on appeal unless plainly wrong or without

evidence to support it.” Fauquier Cty. Dep’t of Soc. Servs. v. Ridgeway, 59 Va. App. 185, 190

(2011) (quoting Martin v. Pittsylvania Cty. Dep’t of Soc. Servs., 3 Va. App. 15, 20 (1986)).

                                       Reasonable services

       Mother argues that the circuit court erred in finding that the Department had provided

reasonable services to her. Mother asserts that if the services had been reasonable, then she

“should have progressed, in increased contact, increased visitation, less supervision and

ultimately a co-parenting relationship with Father.”

       The circuit court terminated mother’s parental rights under Code § 16.1-283(B), which

states a parent’s parental rights may be terminated if:

               1. The neglect or abuse suffered by such child presented a serious
               and substantial threat to his life, health or development; and
               2. It is not reasonably likely that the conditions which resulted in
               such neglect or abuse can be substantially corrected or eliminated
               so as to allow the child’s safe return to his parent or parents within
               a reasonable period of time. In making this determination, the
               court shall take into consideration the efforts made to rehabilitate
               the parent or parents by any public or private social, medical,
               mental health or other rehabilitative agencies prior to the child’s
               initial placement in foster care.




                                                -7-
        The circuit court adjudicated that the child was abused or neglected.2 Once the court

found that the child was abused or neglected, the Department was not required to provide

services to mother. “Nothing in Code § 16.1-283 or the larger statutory scheme requires that . . .

[rehabilitative] services be provided in all cases as a prerequisite to termination under subsection

B.” Toms v. Hanover Dep’t of Soc. Servs., 46 Va. App. 257, 268 (2005); see also Farrell v.

Warren Cty. Dep’t of Soc. Servs., 59 Va. App. 375, 408-09 (2012). Nevertheless, the

Department referred mother to individual counseling, psychiatric services, medication

management, preschool prevention services, and a parental capacity assessment. Therefore, the

circuit court did not err because despite the Department not being required to provide services to

mother, it had provided her with reasonable services.

                                    Termination of parental rights

        Mother argues that the circuit court erred when it terminated her parental rights because it

was not necessary when the child had been placed with father. She asserts that the termination of

her parental rights should have been the last resort.

        “The termination of parental rights is a grave, drastic, and irreversible action.” Haugen v.

Shenandoah Valley Dep’t of Soc. Servs., 274 Va. 27, 34-35 (2007) (quoting Lowe v. Dep’t of

Pub. Welfare of the City of Richmond, 231 Va. 277, 280 (1986)). “The Supreme Court has

repeatedly emphasized that ‘[w]hile it may be occasionally necessary to sever the legal

relationship between parent and child, those circumstances are rare.’” Thach, 63 Va. App. at 172

(quoting Tackett v. Arlington Cty. Dep’t of Human Servs., 62 Va. App. 296, 320 (2013)). “If

there is ‘reason to believe that positive, nurturing parent-child relationships exist, the [state’s]

parens patriae interest favors preservation, not severance, of natural familial bonds.’” Id. at 173

(quoting Richmond Dep’t of Soc. Servs. v. Crawley, 47 Va. App. 572, 581 (2006)).


        2
            Mother did not appeal the circuit court’s finding that the child was abused or neglected.
                                                  -8-
       The circuit court recognized that it is “never easy . . . to decide whether or not to

terminate a parent’s rights.” As noted above, the circuit court terminated mother’s parental

rights under Code § 16.1-283(B), which “‘speaks prospectively’ and requires the circuit court to

make a judgment call on the parent’s ability, following a finding of neglect or abuse, to

substantially remedy the underlying problems.” Toms, 46 Va. App. at 270-71 (quoting City of

Newport News Dep’t of Soc. Servs. v. Winslow, 40 Va. App. 556, 562-63 (2003)). Although

mother had completed many of the required services, there was no evidence that she had

remedied the conditions that led to the child’s foster care placement. Mother refused to

acknowledge her role in the child’s removal from her care. She testified that the child was

removed because the Department was “in fear of [her] like throwing fits or something.” The

psychologist who evaluated mother also expressed concerns about mother’s mental health and

her inability to manage her emotions and develop healthy relationships. In addition, the

psychologist found that mother had a “tendency to minimize the reality of her life” and did not

take responsibility for her actions. The psychologist forewarned that the child would be at risk

of neglect if placed with mother. Mother’s therapist testified that mother had not fully accepted

her mental illness, although she had made progress toward gaining insight about it. The therapist

did not believe that mother was capable of caring for herself independently and relied on her

family for support.

       The circuit court based its decision to terminate mother’s parental rights on a number of

factors, including mother’s mental illness, her history of unstable housing and employment, her

inability to care for herself independently, and her relationship issues. The circuit court

acknowledged that mother had “made a lot of progress since her last hospitalization,” but

explained that her focus for the future should be on her own well-being. The evidence proved

that the child had not bonded with mother, but was very attached to father. The circuit court

                                                -9-
found that mother did not have the “tools and resources and education to be a good[,] caring and

loving parent to” the child, and it was uncertain whether she would be capable of developing

those skills.

        “It is clearly not in the best interests of a child to spend a lengthy period of time waiting

to find out when, or even if, a parent will be capable of resuming his [or her] responsibilities.”

Tackett, 62 Va. App. at 322 (quoting Kaywood v. Halifax Cty. Dep’t of Soc. Servs., 10 Va. App.
535, 540 (1990)). Considering the circumstances, the circuit court did not err in terminating

mother’s parental rights under Code § 16.1-283(B) and finding that the termination was in the

child’s best interests.

        “When a trial court’s judgment is made on alternative grounds, we need only consider

whether any one of the alternatives is sufficient to sustain the judgment of the trial court, and if

so, we need not address the other grounds.” Kilby v. Culpeper Cty. Dep’t of Soc. Servs., 55
Va. App. 106, 108 n.1 (2009); see also Fields v. Dinwiddie Cty. Dep’t of Soc. Servs., 46
Va. App. 1, 8 (2005) (the Court affirmed termination of parental rights under one subsection of

Code § 16.1-283 and did not need to address termination of parental rights pursuant to another

subsection). Therefore, we will not consider whether the circuit court erred in terminating

mother’s parental rights pursuant to Code § 16.1-283(C)(2).

                                           CONCLUSION

        For the foregoing reasons, the circuit court’s ruling is affirmed.

                                                                                            Affirmed.




                                                - 10 -